DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 17 August 2020 in reference to application 16/995,302.  Claims 1-20 are pending and have been examined.

Allowable Subject Matter
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance: 

Consider claim 1, the closest prior art of record, Radev (A Common Theory of Information Fusion from Multiple Text Sources) teaches a computer-implemented method for navigating text using an extended discourse tree (abstract), the method comprising: 
accessing an extended discourse tree representing a plurality of documents, wherein the extended discourse tree comprises a first discourse tree for a first document and a second discourse tree for a second document (Section 3.2 and figure 4, discourse trees for multiple documents); 

determining, from the extended discourse tree, a set of navigation options comprising (i) a first rhetorical relationship between the first elementary discourse unit and a second elementary discourse unit of the first discourse tree (section 4, relationships between elements in trees between documents);
 Radev does not specifically teach 
determining, from the extended discourse tree, (i) a first elementary discourse unit that is responsive to a query from a user device and (ii) a first position that corresponds to the first elementary discourse unit.
In the same field of discourse structures, Galitsky (Rhetoric Map of an Answer to Compound Queries) teaches 
determining, from the extended discourse tree, (i) a first elementary discourse unit that is responsive to a query from a user device and (ii) a first position that corresponds to the first elementary discourse unit (introduction, and section 3, looking for query keywords in the discourse trees. ).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to compare queries to discourse trees as taught by Galitsky in the system of Radev in order to provide more accurate query answering (Galitsky Abstract)
However the prior art of record does not specifically teach or fairly suggest the limitations of 

 presenting the first and second rhetorical relationships to a user device; and 
responsive to (i) receiving, from a user device, a selection of the first rhetorical relationship, presenting the second elementary discourse unit to the user device, or (ii) receiving, from the user device, a selection of the second rhetorical relationship, presenting the third elementary discourse unit to the user device”  Therefore claim 1 is allowable.

Claims 9 and 15 contain similar limitations as claim 1 and therefore are allowable as well.

Claims 2-8, 10-14, and 16-20 depend on and further limit the limitations of claims 1, 9, and 15 and therefore are allowable as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  “Matching sets of parse trees for answering multi-sentence questions” also teaches using discourse tree structures to answer queries.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2655